     Case 2:19-cv-00045-JAM-DB Document 39 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL JONES,                                     No. 2:19-cv-0045 JAM DB PS
12                          Plaintiff,
13               v.                                        ORDER
14    MR. COOPER MORTGAGE, et al.,
15                          Defendants.
16

17              Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19              On February 24, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within fourteen days after service of the

22   findings and recommendations. Plaintiff has filed objections to the findings and

23   recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26              Accordingly, IT IS HEREBY ORDERED that:

27              1. The findings and recommendations filed February 24, 2020 (ECF No. 37) are adopted

28   in full;

                                                           1
     Case 2:19-cv-00045-JAM-DB Document 39 Filed 05/06/20 Page 2 of 2

 1          2. Defendant Real Time Resolution, Inc.’s July 24, 2019 motion to dismiss (ECF No. 25)

 2   is granted;

 3          3. Defendants Nationstar Mortgage LLC and Deutsche Bank National Trust Company’s

 4   July 29, 2019 motion to dismiss (ECF No. 26) is granted;

 5          4. The amended complaint is dismissed without further leave to amend; and

 6          5. This action is closed.

 7
     DATED: May 5, 2020
 8
                                                /s/ John A. Mendez____________           _____
 9

10                                              UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
